DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 03/16/22 have been fully considered but they are not persuasive. 
Applicant argues that the prior art made of record does not teach controlling a vehicle related guide voice according to a stage of interaction related processing when a trigger for the vehicle related guide voice occurs during the execution of the interaction related speech recognition processing (Amendment, pages 8, 9).
The examiner disagrees, since Ota et al. disclose “When no speech is scheduled to be output, the system controller 9 instructs the speech recognition section 8 to carry out the speech recognition processing. Thus, the speech recognition section 8 carries out the speech recognition of the input voice of the user supplied from the speech input section 7 (step ST23).  On the other hand, when any voice message is scheduled to be output, the system controller 9 decides the type of the voice (step ST24). Specifically, it decides the type of the voice guidance to determine the processing that is given priority… after the speech recognition processing of the input voice has been completed, the system controller 9 supplies the voice output controller 12 with a voice output start command to output the reserved message (step ST29).” [paragraphs 44 – 49].

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 – 3, 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota et al. (US PAP 2003/0154079).
As per claim 1, 17, Ota et al. teach a guide voice output control system, comprising: 
a trigger generation detection unit configured to detect that a trigger outputting vehicle related guide voice is generated (“a system controller for generating a 
route guidance image by reading various data, for example, and for generating a 
voice guidance message for making voice guidance suitable for the current 
situation.”; paragraphs 16, 19);  and 
a voice output control unit configured to have a function of outputting the guide voice corresponding to the detected trigger when it is detected that the trigger is generated by the trigger generation detection unit and a function of outputting voice of contents corresponding to contents of voice spoken by a user onboard a vehicle by executing interaction related processing having a reception stage for receiving input voice as a target of voice recognition, a recognition stage for recognizing voice, and an 
output stage for outputting voice based on a recognition result (“The system controller 9 controls the entire system, and particularly controls which processing of the voice output controller 12 and speech recognition section 8 is to be assigned priority when the speech input section 7 accepts a speech input while the voice output controller 12 is 
carrying out voice guidance processing.”; paragraphs 16 - 22);  
wherein the voice output control unit controls the output of the guide voice according to a processing stage of the interaction related processing at the time of the 
generation of the trigger when the trigger is generated during the execution of 
the interaction related processing (“after the speech recognition processing of the input voice has been completed, the system controller 9 supplies the voice output 
controller 12 with a voice output resume command to output the interrupted 
message again from the beginning (step ST9)”; paragraph 34). 

	As per claim 2, Ota et al. further disclose when the trigger is generated during the execution of the interaction related processing, the voice output control unit outputs the guide voice during the recognition stage when the processing stage of the interaction related processing at the time of the generation of the trigger is before the output 
Stage (“When the type of the voice guidance is a message associated with route 
guidance such as "turn right 500 m ahead", the system controller 9 supplies a voice output halting command to the voice output controller 12.  Thus, the system controller 9 controls such that the currently output voice guidance is halted (step ST10), and causes the speech recognition section 8 to carry out the speech recognition processing of the input voice accepted by the speech input section 7 (step ST11).”; paragraph 35).

	As per claim 3, Ota et al. further disclose the voice output control unit outputs the guide voice shortened in a predetermined manner during the recognition stage (paragraphs 33 – 35). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4, 6, 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US PAP 2003/0154079) in view of Suzuki (US PAP 2011/0288871).
As per claim 4, Ota et al. further disclose when the trigger is generated during the execution of the interaction related processing, the voice output control unit controls the output of the guide voice according to the processing stage of the interaction related processing at the time of the generation of the trigger (“When the type of the voice guidance is a message associated with route guidance such as "turn right 500 m ahead", the system controller 9 supplies a voice output halting command to the voice output controller 12.  Thus, the system controller 9 controls such that the currently output voice guidance is halted (step ST10), and causes the speech recognition section 8 to carry out the speech recognition processing of the input voice accepted by the speech input section 7 (step ST11).”; paragraphs 33 – 35).
However, Ota et al. do not specifically teach controlling the output of the guide voice according an urgency of the guide voice corresponding to the trigger.
Suzuki discloses that the guide sound may be defined as a sound having a low priority in urgency…performs a priority determination process to determine whether the sound to be outputted via the in-vehicle sound output device 42 is higher or lower in the priority order than the talk-back speech, based on the kind of a sound to be outputted via the in-vehicle sound output device 42 in a usual sound output process.  For example, when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a warning sound, the navigation control circuit 45 determines that it is higher in the priority order than the talk-back speech; when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a guide sound, the navigation control circuit 45 determines that it is lower in the priority order than the talk-back speech (paragraphs 82, 83).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to control the output of the guide voice according an urgency of the guide voice as taught by Suzuki in Ota et al., because that would help arbitrate an output of each sound based on the priority order for each of kinds of sounds. (paragraph 79).

As per claim 6, Ota et al., in view of Suzuki further disclose when the trigger at the time of the recognition stage is generated, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed when the urgency of the guide voice corresponding to the trigger is lower than a predetermined level, and outputs the guide voice during the recognition stage when the urgency of the guide voice corresponding to the trigger is the predetermined level or higher (“when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a warning sound, the navigation control circuit 45 determines that it is higher in the priority order than the talk-back speech; when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a guide sound, the navigation control circuit 45 determines that it is lower in the priority order than the talk-back speech.”; Suzuki; figs. 5, 6; paragraph 83).

As to claim 8, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is lower than a predetermined level, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed regardless of the processing stage of the interaction related processing at the time of the generation of the trigger (“when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a warning sound, the navigation control circuit 45 determines that it is higher in the priority order than the talk-back speech; when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a guide sound, the navigation control circuit 45 determines that it is lower in the priority order than the talk-back speech.”; Suzuki; figs. 5, 6; paragraph 83).

As to claim 9, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit holds the output of the guide voice during the reception stage and outputs the guide voice during the recognition stage when the processing stage of the interaction related processing at the time of the generation of the trigger is the reception stage (“When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is higher in the priority order than the talk-back speech (S13: Yes), the processing moves to S15.  When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is lower in the priority order than the talk-back speech (S13: No), the processing moves to S14.”; Suzuki; figs. 5, 6; paragraph 87). 

As to claim 10, Ota et al., in view of Suzuki further disclose that the voice output control unit outputs the guide voice shortened in a predetermined manner during the recognition stage (Suzuki; figs. 5, 6; paragraph 89).

As to claim 11, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit outputs the guide voice during the recognition stage when the processing stage of the interaction related processing at the time of the generation of the trigger is the recognition stage (“When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is higher in the priority order than the talk-back speech (S13: Yes), the processing moves to S15.  When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is lower in the priority order than the talk-back speech (S13: No), the processing moves to S14.”; figs. 5, 6; Suzuki; paragraph 87).

As to claim 12, Ota et al., in view of Suzuki further disclose the voice output control unit outputs the guide voice shortened in a predetermined manner during the recognition stage (Suzuki; figs. 5, 6; paragraph 89).

As to claim 13, Ota et al., in view of Suzuki further disclose the voice output control unit shifts to the output stage after holding the shift to the output stage and completing the output of the voice when the output of the guide voice is not completed during the recognition stage (Suzuki; figs. 5, 6; paragraph 87).

As to claim 14, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit holds the output of the guide voice during the output stage and outputs the guide voice after an end of the output stage when the processing stage of the interaction related processing at the time of the generation of the trigger is the output stage (“When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is higher in the priority order than the talk-back speech (S13: Yes), the processing moves to S15.  When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is lower in the priority order than the talk-back speech (S13: No), the processing moves to S14.”; figs. 5, 6; paragraph 87).

As to claim 15, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit outputs the guide voice by interrupting the reception stage and resumes the reception stage after the output of the voice is completed when the processing stage of the interaction related processing at the time of the generation of the trigger is the reception stage (“after completing the usual sound output, at S17, the navigation control circuit 45 resumes the talk-back speech output process so as to resume the output of the talk-back speech via the in-vehicle sound output device 42.  The processing then moves to S18.  When the navigation control circuit 45 resumes the output of the talk-back speech, it is desirable to read out from the start again the talk-back speech of which read-aloud is interrupted.”; Suzuki; figs. 5, 6; paragraphs 87 – 89). 

As to claim 16, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit outputs the guide voice by interrupting the output stage and resumes the output stage after the output of the guide voice is completed when the processing stage of the interaction related processing at the time of the generation of the trigger is the output stage (“after completing the usual sound output, at S17, the navigation control circuit 45 resumes the talk-back speech output process so as to resume the output of the talk-back speech via the in-vehicle sound output device 42.  The processing then moves to S18.  When the navigation control circuit 45 resumes the output of the talk-back speech, it is desirable to read out from the start again the talk-back speech of which read-aloud is interrupted.”; Suzuki; figs. 5, 6; paragraphs 87 – 89).

Allowable Subject Matter
7.	Claims 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art made of record does not teach or suggest when the trigger at the time of the reception stage is generated, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed when the urgency of the guide voice corresponding to the trigger is a low level, holds the output of the guide voice during the reception stage and outputs the guide voice during the recognition stage when the urgency of the guide voice corresponding to the trigger is a medium level higher than the low level, and outputs the guide voice by interrupting the reception stage and resumes the reception stage after 
the output of the guide voice is completed when the urgency of the guide voice 
corresponding to the trigger is a high level higher than the medium level. 

	As to claim 7, the prior art made of record does not teach or suggest when 
the trigger at the time of the output stage is generated, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed when the urgency of the guide voice corresponding to the trigger is a low level, holds the output of the guide voice during the output stage and outputs the guide voice after an end of the output stage when the urgency of the guide voice corresponding to the trigger is a medium level higher than the low level, and outputs the guide voice by interrupting the output stage and resumes the output stage after the output of the guide voice is completed when the urgency of the guide voice corresponding to the trigger is a high level higher than the medium level.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658